Mr. Ciiiee Justice Cartter
delivered the opinion of the Court:
We think that the Court below erred in overruling the instruction prayed by the defendants, to the effect that the plaintiff was not entitled to vindictive or exemplary damages, but only to compensation for whatever loss, pain or injury the defendant might have sustained.
In this case it does not appear but that the defendant used all necessary diligence to secure the safety of the passengers on the road. The law will not allow exemplary damages to be inflicted on a principal for the act of his agent, unless it be shown that the principal was derelict in connection with the offense of the agent. Nothing of the kind was shown here, and a new trial must, therefore, be granted.